 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, ROBERT READY
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                            )   Case No. 2:18-cv-01380-GMN-GWF
10   ROBERT READY,                          )
                                            )
11
                                            )
                          Plaintiff,        )
                                            )   STIPULATION AND ORDER
12   v.                                         DISMISSING ACTION WITH
                                            )   PREJUDICE
13
                                            )
     EQUIFAX INFORMATION                    )
14   SERVICES, LLC,                         )
                                            )
                          Defendant.        )
15

16
           Plaintiff ROBERT READY and Defendant EQUIFAX INFORMATION
17
     SERVICES, LLC hereby stipulate and agree that the above-entitled action shall be
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25   …
26
                                        Page 1 of 2
27

28
 1   dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2). Each party
 2   shall bear its own attorney's fees, and costs of suit.
 3          Dated:              November 5, 2018
 4

 5

 6
      By:                                         By:
      /s/David H. Krieger, Esq.                   /s/Bradley T. Austin, Esq.
 7
      David H. Krieger, Esq.                      Bradley T. Austin, Esq.
 8    Nevada Bar No. 9086                         Nevada Bar No. 13064
      HAINES & KRIEGER, LLC                       SNELL & WILMER, LLP
 9
      8985 S. Eastern Avenue                      3883 Howard Hughes Parkway
10    Suite 350                                   Suite 1100
      Henderson, Nevada 89123                     Las Vegas, NV 89169
11    Attorney for Plaintiff                      Attorney for Defendant
12

13

14                                          IT IS SO ORDERED.
15
                                            Dated this _____
                                                         8   day of November, 2018.
16

17

18                                          ___________________________
                                            Gloria M. Navarro, Chief Judge
19
                                            UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26
                                            Page 2 of 2
27

28
